Citation Nr: 1741955	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with peptic ulcer disease and deformity of the duodenal bulb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from September 1980 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Jackson, Mississippi RO.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence of record indicates that the Veteran's GERD is characterized by persistently recurring nausea, dysphagia, gas, sleep disturbance, pyrosis, and regurgitation, accompanied by arm pain, which are productive of considerable impairment of health, but do not more nearly approximate material weight loss, hematemesis or melena with moderate anemia indicating severe impairment of health.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent, but no higher, for service-connected GERD with peptic ulcer disease and deformity of the duodenal bulb have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Regarding increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in June 2012 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected disability has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  The letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains service treatment records, VA treatment records, VA examinations dated in August 2012 and June 2015, lay statements from the Veteran, and a transcript of the February 2017 Board hearing.

The August 2012 VA examination report shows that the examiner obtained an oral history from the Veteran and evaluated him.  The examiner documented in detail the Veteran's symptoms of GERD and the functional effects of such symptoms to include any effects on occupational functioning.  Although it appears that the August 2012 VA examiner did not review the clams file, he was apprised of the relevant medical history as it related to the Veteran's GERD symptoms and therefore, the examination is adequate for rating purposes.  dispositive findings made during a medical examination).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), (when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history.").  The June 2015 VA examination report reflects that the examiner conducted a review of the Veteran's clams file in addition to obtaining oral history and an evaluation of the Veteran with respect to his GERD.  The examiner documented the claimed symptoms and the effect those symptoms have on his occupational functioning.  Furthermore, the Veteran has not asserted any deficiencies in the evidence of records.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).   Accordingly, the Board concludes that the examinations are adequate for rating purposes and another examination to evaluate the Veteran's symptoms of GERD with peptic ulcer disease and deformity of the duodenal bulb is not warranted.  

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Specifically, the Veteran provided relevant lay testimony in support of a higher disability rating for his service-connected GERD with peptic ulcer disease and deformity of the duodenal bulb.  The Veteran's representative and the VLJ elicited from the Veteran pertinent information with respect to the symptoms of GERD as they relate to the rating criteria.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114 (2016).  The Veteran's service-connected GERD with peptic ulcer disease and deformity of the duodenal bulb has been rated as 10 percent disabling by the RO under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 for hiatal hernia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7399 is used to identify digestive disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 7346 shows that the Veteran's service-connected GERD with peptic ulcer disease and deformity of the duodenal bulb is rated as analogous to hiatal hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Veteran was provided with a VA examination in August 2012.  He reported problems with GERD mainly at time.  He has to sit propped up on three pillows. He will lean over the bed to spit up.  This occurs three times a week.  The Veteran has occasional problems in the day, but mainly at night.  His symptoms are worse with pizza, spicy foods, or greasy foods.  He experiences nausea three times a week.  He vomits approximately two to three times month.  He experiences occasional pain in the right upper quadrant, left lower quadrant, or below the umbilicus.  This will pass with increased belching.  If he has a bad episode it is associated with numbness of the left arm.  The Veteran reported some weight loss, but he has been dieting and exercising.  The examiner documented that the Veteran is prescribed omeprazole for his GERD.  She determined that the Veteran experienced the following symptoms: pyrosis (heartburn), reflux, regurgitation, sleep disturbances caused by esophageal reflux (four or more times per year lasting less than a day), mild nausea (four or more times a year), and mild vomiting (four or more times per year).  

The most recent VA examination of the Veteran's GERD with peptic ulcer disease and deformity of the duodenal bulb was conducted in June 2015.  The Veteran reported that he is not currently on medication for GERD as he experienced side effects related to omeprazole.  He swallows food well.  He experiences a flare with GERD approximately two times per month.  He continues to sleep with the head of his bed elevated.  The examiner documented that the Veteran experiences pyrosis and reflux.  The examiner determined that the Veteran's GERD is mild to moderate in severity.  

The Veteran testified at the February 2017 Board hearing that his GERD was treated with medication, but it caused his symptoms to become worse to include an increase in nausea, vomiting, and gas.  He asserted that he has experienced heartburn for years and sometimes it is so based that he thought he was having a heart attack.  He also continuously experiences regurgitation and early in the morning he experiences difficulty swallowing.  Veteran testified that his GERD symptoms are also accompanied by arm pain.  He reported his GERD results in vomiting approximately two to three times a month, but he denied throwing up blood.  The Veteran testified that there are a lot of foods he has to avoid in an attempt to alleviate (or at least not exacerbate) his symptoms.  He indicated during his testimony that he has experienced these symptoms throughout the relevant appeal period.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms more closely approximate a 30 percent disability rating for the entire appeal period.  Specifically, the medical and lay evidence of record reflects that the Veteran's GERD with peptic ulcer disease and deformity of the duodenal bulb results in dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by arm pain.  Throughout the appeal period, the Veteran consistently reported that he experiences vomiting two to three times a month.  See August 2012 VA examination and February 2017 Board hearing.  He also spits up approximately three times a week at night.  See August 2012 VA examination.  The Veteran also testified that he experiences difficulty swallowing most mornings.  Thus, the overall evidence persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

In finding that a 30 percent rating is warranted, the Board declines to grant a 60 percent rating.  During the August 2012 VA examination, the examiner reported that the Veteran's GERD did not result in anemia, weight loss, hematemesis, or melena.  The Veteran reported in the August 2012 examination that had lost weight, but he noted that he had been dieting and exercising.  The VA treatment records and June 2015 VA examination also do not reflect that  the Veteran's GERD includes symptoms of material weight loss, hematemesis or melena with moderate anemia.  The examiner in June 2015 determined that the Veteran's GERS is considered mild to moderate.  The Veteran also denied hematemesis or melena during the February 2017 Board hearing.  There is nothing in the record that would indicate the Veteran's GERD has more nearly approximated the above symptoms or others productive of severe impairment of health.  Therefore, the criteria for a 60 percent disability rating have not been met. 

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's manifestations of GERD have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that his GERD with peptic ulcer disease and deformity of the duodenal bulb results in unemployability.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for service-connected GERD with peptic ulcer disease and deformity of the duodenal bulb is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


